Citation Nr: 1526691	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  

In September 2013, the Veteran testified during a Central Office Board hearing before the undersigned.  

In June 2014, the Board remanded the Veteran's claim for further development.  In January 2015, the Board again remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a rating decision dated in October 2007.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current bilateral shoulder disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in May 2007.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

VA examinations were obtained in June 2007, April 2010, July 2014, and February 2015.  The VA examinations included opinions which discussed the nature and etiology of the Veteran's claimed bilateral shoulder disability.  Taken as a whole, the opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to her request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and her representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

III.  Bilateral Shoulder Disability

The Veteran contends that she has a bilateral shoulder disability as a result of service, to include as secondary to her service-connected cervical strain.  

On the Veteran's April 1984 entrance examination, the Veteran did not report any problems with her shoulders.  In an October 1986 report of medical history, the Veteran denied swollen or painful joints and painful or "trick" shoulder or elbow.  Examination of the upper extremities was normal.  In August 1994, the Veteran sought treatment for right shoulder pain after falling while roller skating.  No diagnosis was provided.  In June 2004, the Veteran reported shoulder pain.  In October 2004, the Veteran complained of sharp pain in the neck and shoulder region, with radiation of pain to the shoulders.  The assessment was cervical pain.  In December 2005, the Veteran reported that while performing heavy lifting more than ten years ago, she had a sudden onset of pain throughout her neck and shoulder, and it has persisted since that time.  She described the pain as being 90 percent in her neck and shoulder, with some radiation down her lower level spine.  The assessments were cervical degenerative disc disease and myofascial pain syndrome.  There was no diagnosis of any shoulder disability during the Veteran's active duty service.

In a June 2007 VA examination, the Veteran did not have any complaints regarding her shoulders, and the examiner did not render a diagnosis of any shoulder disability.

In a subsequent April 2010 VA examination, the Veteran reported a subacute onset of a "catching sensation" when rotating her shoulders, and fatigue and pain with overhead motions or moving her arms across her body, right greater than left.  The Veteran also reported pain in her scapular region.  The Veteran reported the onset of shoulder pain in the 1990's.  She denied any antecedent trauma.  She reported that she took Flexeril for her symptoms, and treated her pain with heat.  The Veteran reported the course since onset as intermittent, with remissions.  The examiner noted that the Veteran also had fibromyalgia.  The Veteran denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, or other symptomatology.  The Veteran reported pain and stiffness.  The Veteran denied episodes of dislocation or subluxation, episodes of locking, effusions, or symptoms of inflammation.  The examiner indicated that this condition did not affect the motion of the joint.  The Veteran reported mild flare-ups weekly, which lasted hours.  She reported precipitating factors such as holding the steering wheel, typing, brushing her hair, and overhead motions.  On physical examination, there was no tenderness to palpation.  The examiner noted negative neers/Hawkins/empty can test/drop arm test.  Flexion was to 180 degrees bilaterally; abduction was to 180 degrees bilaterally; and internal and external rotation was to 90 degrees bilaterally.  There was no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations in range of motion after three repetitions.  The examiner noted that the Veteran had 14/18 positive tender points for fibromyalgia, including occiput, low cervical, trapezius, gluteal, knee, greater trochanter and supraspinatous bilaterally.

The examiner diagnosed mild bilateral rotator cuff tendinitis.  X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  The shoulders were otherwise normal.

In her March 2010 Decision Review Officer hearing, the Veteran testified that her bilateral shoulder pain occurred independently of her diagnosed fibromyalgia disability.  In her September 2013 Board hearing, the Veteran testified that although her service treatment records only showed treatment for right shoulder pain, everytime she received treatment for her neck pain, she would tell the examiners that the pain radiated down into her shoulders.  She contended that her bilateral shoulder pain may be secondary to her service-connected neck disability.  She contended that because she did not complain of shoulder pain on the day of her June 2007 VA examination, the examiner did not even examine her shoulders.  

The Board remanded this claim in December 2013 to obtain a VA examination with etiology opinion.  In January 2014, the Veteran underwent a VA examination.  The examiner indicated that the Veteran reported a history of flare-ups and pain of the bilateral shoulders with lifting of the arms above shoulder level.  The examiner noted that the Veteran's shoulders were radiologically normal.  He explained that the Veteran may have acquired a bilateral shoulder strain/sprain with the heavy lifting of her communications equipment while in service, but this was a temporary issue which resolved with rest, ice, NSAIDs, and strengthening/stretching exercises.  The examiner opined that the Veteran's claimed bilateral shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the Veteran's bilateral shoulder pain was associated with her fibromyalgia pain.  The examiner explained that the Veteran suffered from chronic pain caused by myofascial pain associated with myofascial trigger points and fascial constrictions of both shoulders.  The examiner indicated that the Veteran's bilateral shoulder strain had "nothing to do with her cervical strain."  He indicated that her bilateral shoulder strain was caused by her carrying heavy equipment while she was in the service, and her continuing shoulder discomfort was associated with her fibromyalgia.

In June 2014, the Board again remanded the Veteran's claim to obtain an addendum opinion.  In particular, the Board found that although the January 2014 VA examiner found that the Veteran did not have a current shoulder disability, the examiner failed to note and discuss the Veteran's April 2010 diagnosis of mild bilateral rotator cuff tendinitis and the X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  

Pursuant to the Board's remand, the Veteran was afforded another VA examination in July 2014.  Despite checking "yes" to the question of whether the Veteran now has or ever had a shoulder condition, the examiner indicated that there was "no diagnosis."  The examiner noted shoulder pain associated with trapezius soreness and tingling down the spine.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no evidence of intrinsic shoulder problems.  He noted that the Veteran's shoulders had full range of motion and all of her shoulder complaints and physical therapy in service were concurrent with her neck problem.

In January 2015, the Board again remanded the Veteran's claim to obtain an addendum opinion.  In particular, the Board found that the July 2014 opinion was inadequate because the examiner failed to note and discuss the Veteran's April 2010 diagnosis of mild bilateral rotator cuff tendinitis and the X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury, as instructed in the prior Board remand.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in February 2015.  The examiner found that the Veteran did not have a current diagnosis associated with her claimed bilateral shoulder condition.  The examiner noted that X-ray imaging of the bilateral shoulders was essentially normal.  He explained that the calcification is in a location which is not consistent with any rotator cuff injury or problem.  The examiner noted that there was no objective evidence of any bilateral shoulder condition on examination.  He noted the Veteran's subjective complaints of diffuse aches.  The examiner did not find anything consistent with rotator cuff disorders.  He noted that the Veteran was not currently taking any medicine for her fibromyalgia.  The examiner opined that the claimed bilateral shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reiterated that the X-ray finding of a small calcification at the inferior glenoid was incidental, and far removed from the rotator cuff.  The examiner explained that despite episodes of subjective complaints in 2010 after separation from service, and various other times, his opinion was limited to his examinations, and he found no objective evidence of a bilateral shoulder condition on examination.  The examiner further noted that the Veteran's subjective complaints may be part of her fibromyalgia, but that this was a diagnosis of exclusion, and was not based on any objective findings.

Although post-service VA treatment records showed some treatment for complaints regarding the shoulders, the VA treatment records did not reveal a diagnosis of any shoulder disability.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a bilateral shoulder disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral shoulder disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in her shoulders.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral shoulder disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the February 2015 VA examination report and the examiner's conclusion that there is no diagnosis of a current bilateral shoulder disability.

The Board observes that although the April 2010 VA examiner diagnosed mild bilateral rotator cuff tendinitis, as there were no objective findings regarding the shoulders on examination, this diagnosis appears to be based off X-ray imaging showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  However, the February 2015 VA examiner noted that X-ray imaging of the bilateral shoulders was essentially normal.  He explained that the calcification was in a location which was not consistent with any rotator cuff injury or problem.  The examiner noted that there was no objective evidence of any bilateral shoulder condition on examination.  He noted the Veteran's subjective complaints of diffuse aches, but did not find anything consistent with rotator cuff disorders.  He reiterated that the X-ray finding of a small calcification at the inferior glenoid was incidental, and far removed from the rotator cuff.  The examiner explained that despite episodes of subjective complaints in 2010 after separation from service, and various other times, he found no objective evidence of a bilateral shoulder condition on examination.  Moreover, while the February 2015 VA examiner acknowledged the Veteran's complaints of pain in her shoulders, and even acknowledged that such pain was possibly attributable to her service-connected fibromyalgia, the VA examination report is also clear that no actual underlying shoulder pathology was found.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints of shoulder pain, and the one-time notation of mild bilateral rotator cuff tendonitis in April 2010, the weight of the evidence is against a finding that the Veteran had a bilateral shoulder disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; in particular, evidence of a current disability, and she has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


